Calhoon, J.,
delivered the opinion of the court.
‘£Aqua currit et debet ourrere ut ourrere solebat, ” is a maxim as old as the common law on waters. This record shows that the board was about to dam up a stream known as ‘ ‘ Burr bayou, ’ ’ where the water, left alone, would run as it ought to run, and was used to run from time immemorial. By this dam irreparable injury would have been inflicted, as the bill charges and the demurrer admits, on the complainants. Under our constitution and laws neither municipalities, nor counties, nor the sovereign state itself can damage the humblest individual, in violation of the maxim except in the lawful exercise of the right of eminent domain, and then not without previous compensation ascertained by lawful methods. This is true regardless of the benefit to the public at large. We need not repeat what has been so often said by this court — that 'in awarding contracts and making expenditures in such works, where there is a right to make them, the requirements of the statutes must be strictly observed.

Affirmed, with costs, and remanded, with thirty da/ys to answer after mandate filed below.